DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted March 21, 2022.  Claims 1 – 2, 8 – 9, and 15 – 16 are amended.  Claims 1 – 20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawings are withdrawn based upon the amendment submitted March 21, 2022.

Claim Rejections - 35 USC § 112
The rejection of Claims 2, 9, and 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn based upon the amendment submitted March 21, 2022. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 20 are drawn to a method, system, and non-transitory computer-readable storage medium, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claims 1, 8, and 15 recite identifying one or more ingested items associated with a user; obtaining a plurality of item data from one or more ingested items associated with a user; obtaining a plurality of symptom data associated with one or more symptoms of the user; and predicting one or more item restrictions associated with the user based on the obtained plurality of item data from the one or more ingested items and the obtained plurality of symptom data.  
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a patient and physician to assist with treatment for a food allergy or food intolerance. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “a computer-implemented method”, “a computing device comprising one or more monitoring devices” “utilizing a blockchain structure”, “presenting an alert to the user on the computing device, wherein the alert comprises natural language text” and “one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories” are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0014] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CDROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punchcards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media ( e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.
[0018] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.
[0029] Referring to FIG. 1, an exemplary networked computer environment 100 in accordance with one embodiment is depicted. The networked computer environment 100 may include a computing device 110, a server 120, and a user device 140, interconnected via a communication network 102. While, in the example embodiment, programming and data of the present invention are stored and accessed remotely across several servers via the communication network 102, in other embodiments, programming and data of the present invention may be stored locally on as few as one physical computing device or amongst other computing devices than those depicted.
[0031] In the example embodiment, the computing device 110 includes an application 112, a diagnostic program 114 and a monitoring unit 116 and may be a server, a laptop computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a rotary phone, a touchtone phone, a smart phone, a mobile phone, a virtual device, a thin client, or any other electronic device or computer system capable of receiving and sending data to and from other computing devices. While, in the example embodiment, the computing device 110 is shown as a single device, in other embodiments, the computing device 110 may be comprised of a cluster or plurality of computing devices, working together or working separately. In various embodiments, the networked computer environment 100 may include one or more of the computing device 110, wherein a user of the computing device 110 may send data to the server 120 or the user device 140.





Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 7, 9 – 14, and 16 – 20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 8 – 9, and 15 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knas et al., herein after Knas (U.S. Patent Number 11,017,892 B1) in view of Power (U.S. Publication Number 2006/0013773 A1) further in view of Menczel et al., herein after Menczel (U.S. Publication Number 2015/0132722 A1).

Claim 1 (Currently Amended): Knas teaches a computer-implemented method comprising: 
identifying one or more ingested items associated with a user via a computing device comprising one or more monitoring devices (Figure 7 discloses an activation signal indicating ingestion by a human subject of an ingestible medication device, that contain both subject and active agent identifiers; column 2, lines 52 – 62 discloses an ingestible device identifier that includes a personal identifier associated with an ingestible medication device for a given patient/subject, and also includes an active agent identifier identifying the active agent in the ingestible medical device; column 13, lines 1 – 10 discloses wireless communication modes including mobile phones, computers, and computer related devices; column 31, lines 56 – 64 discloses the processor of the healthcare provider is a computer system of a healthcare provider pharmacy, where the processor obtains the personal identifier and the active agent identifier from an ePrescribing system of the healthcare provider);
obtaining a plurality of item data from the one or more ingested items associated with the user by utilizing a blockchain structure (Figures 2 and 5; column 5, lines 30 – 59 discloses a method for tracking an ingestible medication device which comprises dosage formulation information for the ingestible medication device – the device communicates to a healthcare provider system via a wireless communication module with a request to update the patient record which corresponds to a blockchain stored on a plurality of network nodes of the healthcare provider system, where the request instructs the provider system to append to the first blockchain, a second blockchain which includes the active agent identifiers; column 13, lines 64 – 67 discloses the healthcare network embodies blockchain technology for distributed storage of healthcare information; column 21, lines 6 – 11 discloses the healthcare provider network uses blockchain technology for generating and manipulating healthcare datasets in a distributed database; column 21,lines 25 – 28 discloses the linked blocks form a blockchain that inherently includes a traceable sequence of addresses that can be used to track the updates to the data records); 
automatically obtaining a plurality of symptom data associated with one or more symptoms of the user using the computing device and the one or more monitoring devices (column 3, line 65 through column 4, line 11 discloses a medication regimen and/or dosage may be modified or updated based upon patient symptoms and/or side effects of the medication; column 20, lines 52 – 62 disclose biosensor signals are communicated to the one or more of ingestible medication device, caregiver mobile device, and healthcare provider’s server, and are processed to determine whether to modify a medication regime, physiological signals indicative of patient symptoms and/or medication side effects cause a predetermined adjustment to medication dosage or other aspects of a medication regimen, indicating automatically obtaining symptom data; column 28, lines 23 – 34 discloses capturing patient estimates of symptom severity (symptom data associated with symptoms of the user)).
Knas fails to explicitly teach the following limitations met by Power as cited:
predicting one or more item restrictions associated with the user based on the obtained plurality of item data from the one or more ingested items and the obtained plurality of symptom data (Abstract discloses using the results to make food recommendations based on the strength or allergy score to mitigate the risk of food allergies and hypersensitivities in the future (prediction); paragraph 16 discloses a treatment method to use to results to make food recommendations (to eat, limit or avoid); paragraph 18 discloses a detailed food-allergy typing system or diet typing system to identify and predict the risk of food allergies; paragraph 120 discloses applying treatment programs to the diet to eat, limit or avoid foods based on the allergy class of each food in the diet).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Knas to further include biotype diets systems by predicting food allergies by blood type including correlating blood types to food allergies and food hypersensitivities by identifying and predicting food allergies and hypersensitivities for six biological blood types, plus diet modifications for three sub-types of blood as disclosed by Power.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Knas in this way to provide a typing system based on blood types correlated to food allergies or food hypersensitivities (Power:  paragraph 15).
Knas and Power fail to explicitly teach the following limitations met by Menczel as cited:
presenting an alert to the user on the computing device, wherein the alert comprises natural language text describing the predicted one or more item restrictions (paragraph 87 discloses alerting the user if the foods he is eating can be a hazard to his health (e.g. allergens); paragraph 370 discloses if the User suffers from an allergy to nuts, the system analyzes the dish content vs. the user allergy record, and immediately alerts the user or restaurant staff of the issue). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Knas and Power to further include diet and calorie measurement and control by utilizing sensors and other means to track a user, and analyze his pattern of food intake to identify certain ingredients based on patient allergies or other food constraints (e.g. peanuts, gluten, or lactose) as disclosed by Menczel.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Knas and Power in this way to provide a system and method capable of tracking a user’s diet by determining what the user is eating, what is the content of that food, and analyze food intake by determining if the food is an allergen to the user, as well as what foods to avoid (Menzcel:  paragraphs 1 and 12).

Claim 2 (Currently Amended): Knas, Power, and Menczel teach the method of claim 1. Knas teaches a method wherein obtaining the plurality of item data from the one or more ingested items associated with the user by utilizing the blockchain structure (Figures 2 and 5; column 5, lines 30 – 59 discloses a method for tracking an ingestible medication device which comprises dosage formulation information for the ingestible medication device – the device communicates to a healthcare provider system via a wireless communication module with a request to update the patient record which corresponds to a blockchain stored on a plurality of network nodes of the healthcare provider system, where the request instructs the provider system to append to the first blockchain, a second blockchain which includes the active agent identifiers; column 13, lines 64 – 67 discloses the healthcare network embodies blockchain technology for distributed storage of healthcare information; column 21, lines 6 – 11 discloses the healthcare provider network uses blockchain technology for generating and manipulating healthcare datasets in a distributed database; column 21,lines 25 – 28 discloses the linked blocks form a blockchain that inherently includes a traceable sequence of addresses that can be used to track the updates to the data records), further comprises: 
verifying the obtained plurality of item data associated with the one or more ingested items utilizing the blockchain structure (column 19, lines 55 – 62 discloses a signal is intimately associated with the subject such that it can be used to confirm the subject for purposes of authentication; column 21,lines 25 – 28 discloses the linked blocks form a blockchain that inherently includes a traceable sequence of addresses that can be used to track the updates to the data records).

Claim 8 (Currently Amended): Knas teaches a computer system for identifying one or more item restrictions of a user, comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories (column 5, lines 5 – 10 discloses an electronics module comprising a processor, a memory, and a power supply, the memory storing a personal identifier, and is in communication with the memory; column 16, lines 20 – 42 discloses a computer readable medium that provides instructions and/or data to a computer for execution or processing; column 30 discloses the processor of the healthcare provider is a computer system of a healthcare provider pharmacy), wherein the computer system is capable of performing a method comprising: 
identifying one or more ingested items associated with a user via a computer system comprising one or more monitoring devices (Figure 7 discloses an activation signal indicating ingestion by a human subject of an ingestible medication device, that contain both subject and active agent identifiers; column 2, lines 52 – 62 discloses an ingestible device identifier that includes a personal identifier associated with an ingestible medication device for a given patient/subject, and also includes an active agent identifier identifying the active agent in the ingestible medical device; column 13, lines 1 – 10 discloses wireless communication modes including mobile phones, computers, and computer related devices; column 31, lines 56 – 64 discloses the processor of the healthcare provider is a computer system of a healthcare provider pharmacy, where the processor obtains the personal identifier and the active agent identifier from an ePrescribing system of the healthcare provider);
obtaining a plurality of item data from the one or more ingested items associated with the user by utilizing a blockchain structure (Figures 2 and 5; column 5, lines 30 – 59 discloses a method for tracking an ingestible medication device which comprises dosage formulation information for the ingestible medication device – the device communicates to a healthcare provider system via a wireless communication module with a request to update the patient record which corresponds to a blockchain stored on a plurality of network nodes of the healthcare provider system, where the request instructs the provider system to append to the first blockchain, a second blockchain which includes the active agent identifiers; column 13, lines 64 – 67 discloses the healthcare network embodies blockchain technology for distributed storage of healthcare information; column 21, lines 6 – 11 discloses the healthcare provider network uses blockchain technology for generating and manipulating healthcare datasets in a distributed database; column 21,lines 25 – 28 discloses the linked blocks form a blockchain that inherently includes a traceable sequence of addresses that can be used to track the updates to the data records); 
automatically obtaining a plurality of symptom data associated with one or more symptoms of the user via the computer system and the one or more monitoring devices (column 3, line 65 through column 4, line 11 discloses a medication regimen and/or dosage may be modified or updated based upon patient symptoms and/or side effects of the medication; column 20, lines 52 – 62 disclose biosensor signals are communicated to the one or more of ingestible medication device, caregiver mobile device, and healthcare provider’s server, and are processed to determine whether to modify a medication regime, physiological signals indicative of patient symptoms and/or medication side effects cause a predetermined adjustment to medication dosage or other aspects of a medication regimen, indicating automatically obtaining symptom data; column 28, lines 23 – 34 discloses capturing patient estimates of symptom severity (symptom data associated with symptoms of the user)).
Knas fails to explicitly teach the following limitations met by Power as cited:
predicting the one or more item restrictions associated with the user based on the obtained plurality of item data from the one or more ingested items and the obtained plurality of symptom data (Abstract discloses using the results to make food recommendations based on the strength or allergy score to mitigate the risk of food allergies and hypersensitivities in the future (prediction); paragraph 16 discloses a treatment method to use to results to make food recommendations (to eat, limit or avoid); paragraph 18 discloses a detailed food-allergy typing system or diet typing system to identify and predict the risk of food allergies; paragraph 120 discloses applying treatment programs to the diet to eat, limit or avoid foods based on the allergy class of each food in the diet). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Knas to further include biotype diets systems by predicting food allergies by blood type including correlating blood types to food allergies and food hypersensitivities by identifying and predicting food allergies and hypersensitivities for six biological blood types, plus diet modifications for three sub-types of blood as disclosed by Power.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Knas in this way to provide a typing system based on blood types correlated to food allergies or food hypersensitivities (Power:  paragraph 15).
Knas and Power fail to explicitly teach the following limitations met by Menczel as cited:
presenting an alert to the user on the computing device, wherein the alert comprises natural language text describing the predicted one or more item restrictions (paragraph 87 discloses alerting the user if the foods he is eating can be a hazard to his health (e.g. allergens); paragraph 370 discloses if the User suffers from an allergy to nuts, the system analyzes the dish content vs. the user allergy record, and immediately alerts the user or restaurant staff of the issue).
The motivation to combine the teachings of Knas, Power, and Menczel is discussed in the rejection of claim 1, and incorporated herein.  

Claim 9 (Currently Amended): Knas, Power, and Menczel teach the computer system of claim 8. Knas teaches a system wherein obtaining the plurality of item data from the one or more ingested items associated with the user by utilizing the blockchain structure (Figures 2 and 5; column 5, lines 30 – 59 discloses a method for tracking an ingestible medication device which comprises dosage formulation information for the ingestible medication device – the device communicates to a healthcare provider system via a wireless communication module with a request to update the patient record which corresponds to a blockchain stored on a plurality of network nodes of the healthcare provider system, where the request instructs the provider system to append to the first blockchain, a second blockchain which includes the active agent identifiers; column 13, lines 64 – 67 discloses the healthcare network embodies blockchain technology for distributed storage of healthcare information; column 21, lines 6 – 11 discloses the healthcare provider network uses blockchain technology for generating and manipulating healthcare datasets in a distributed database; column 21,lines 25 – 28 discloses the linked blocks form a blockchain that inherently includes a traceable sequence of addresses that can be used to track the updates to the data records), further comprises:
verifying the obtained plurality of item data associated with the one or more ingested items utilizing the blockchain structure (column 19, lines55 – 62 discloses a signal is intimately associated with the subject such that it can be used to confirm the subject for purposes of authentication).
 
Claim 15 (Currently Amended): Knas teaches a computer program product for identifying one or more item restrictions of a user, comprising: one or more computer-readable storage tangible media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform (column 5, lines 5 – 10 discloses an electronics module comprising a processor, a memory, and a power supply, the memory storing a personal identifier, and is in communication with the memory; column 16, lines 20 – 42 discloses a computer readable medium that provides instructions and/or data to a computer for execution or processing; column 30 discloses the processor of the healthcare provider is a computer system of a healthcare provider pharmacy) a method comprising:  
identifying one or more ingested items associated with a user via a computing device comprising one or more monitoring devices (Figure 7 discloses an activation signal indicating ingestion by a human subject of an ingestible medication device, that contain both subject and active agent identifiers; column 2, lines 52 – 62 discloses an ingestible device identifier that includes a personal identifier associated with an ingestible medication device for a given patient/subject, and also includes an active agent identifier identifying the active agent in the ingestible medical device; column 13, lines 1 – 10 discloses wireless communication modes including mobile phones, computers, and computer related devices; column 31, lines 56 – 64 discloses the processor of the healthcare provider is a computer system of a healthcare provider pharmacy, where the processor obtains the personal identifier and the active agent identifier from an ePrescribing system of the healthcare provider);
P201807980US01Page 48 of 51obtaining a plurality of ingested item data from the one or more ingested items associated with the user by utilizing a blockchain structure (Figures 2 and 5; column 5, lines 30 – 59 discloses a method for tracking an ingestible medication device which comprises dosage formulation information for the ingestible medication device – the device communicates to a healthcare provider system via a wireless communication module with a request to update the patient record which corresponds to a blockchain stored on a plurality of network nodes of the healthcare provider system, where the request instructs the provider system to append to the first blockchain, a second blockchain which includes the active agent identifiers; column 13, lines 64 – 67 discloses the healthcare network embodies blockchain technology for distributed storage of healthcare information; column 21, lines 6 – 11 discloses the healthcare provider network uses blockchain technology for generating and manipulating healthcare datasets in a distributed database; column 21,lines 25 – 28 discloses the linked blocks form a blockchain that inherently includes a traceable sequence of addresses that can be used to track the updates to the data records); 
automatically obtaining a plurality of symptom data associated with one or more symptoms of the user using the computing device and the one or more monitoring devices (column 3, line 65 through column 4, line 11 discloses a medication regimen and/or dosage may be modified or updated based upon patient symptoms and/or side effects of the medication; column 20, lines 52 – 62 disclose biosensor signals are communicated to the one or more of ingestible medication device, caregiver mobile device, and healthcare provider’s server, and are processed to determine whether to modify a medication regime, physiological signals indicative of patient symptoms and/or medication side effects cause a predetermined adjustment to medication dosage or other aspects of a medication regimen, indicating automatically obtaining symptom data; column 28, lines 23 – 34 discloses capturing patient estimates of symptom severity (symptom data associated with symptoms of the user)).
Knas fails to explicitly teach the following limitations met by Power as cited:
predicting the one or more item restrictions associated with the user based on the obtained plurality of item data from the one or more ingested items and the obtained plurality of symptom data (Abstract discloses using the results to make food recommendations based on the strength or allergy score to mitigate the risk of food allergies and hypersensitivities in the future (prediction); paragraph 16 discloses a treatment method to use to results to make food recommendations (to eat, limit or avoid); paragraph 18 discloses a detailed food-allergy typing system or diet typing system to identify and predict the risk of food allergies; paragraph 120 discloses applying treatment programs to the diet to eat, limit or avoid foods based on the allergy class of each food in the diet). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Knas to further include biotype diets systems by predicting food allergies by blood type including correlating blood types to food allergies and food hypersensitivities by identifying and predicting food allergies and hypersensitivities for six biological blood types, plus diet modifications for three sub-types of blood as disclosed by Power.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Knas in this way to provide a typing system based on blood types correlated to food allergies or food hypersensitivities (Power:  paragraph 15).
Knas and Power fail to explicitly teach the following limitations met by Menczel as cited:
presenting an alert to the user on the computing device, wherein the alert comprises natural language text describing the predicted one or more item restrictions (paragraph 87 discloses alerting the user if the foods he is eating can be a hazard to his health (e.g. allergens); paragraph 370 discloses if the User suffers from an allergy to nuts, the system analyzes the dish content vs. the user allergy record, and immediately alerts the user or restaurant staff of the issue). 
The motivation to combine the teachings of Knas, Power, and Menczel is discussed in the rejection of claim 1, and incorporated herein.  

Claim 16 (Currently Amended): Knas, Power, and Menczel teach the computer program product of claim 15. Knas teaches a product wherein obtaining the plurality of item data from the one or more ingested items associated with the user by utilizing the blockchain structure (Figures 2 and 5; column 5, lines 30 – 59 discloses a method for tracking an ingestible medication device which comprises dosage formulation information for the ingestible medication device – the device communicates to a healthcare provider system via a wireless communication module with a request to update the patient record which corresponds to a blockchain stored on a plurality of network nodes of the healthcare provider system, where the request instructs the provider system to append to the first blockchain, a second blockchain which includes the active agent identifiers; column 13, lines 64 – 67 discloses the healthcare network embodies blockchain technology for distributed storage of healthcare information; column 21, lines 6 – 11 discloses the healthcare provider network uses blockchain technology for generating and manipulating healthcare datasets in a distributed database; column 21,lines 25 – 28 discloses the linked blocks form a blockchain that inherently includes a traceable sequence of addresses that can be used to track the updates to the data records), further comprises:
verifying the obtained plurality of item data associated with the one or more ingested items utilizing the blockchain structure (column 19, lines 55 – 62 discloses a signal is intimately associated with the subject such that it can be used to confirm the subject for purposes of authentication).  

Claims 3 – 7, 10 – 14, and 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knas et al., herein after Knas (U.S. Patent Number 11,017,892 B1) in view of Power (U.S. Publication Number 2006/0013773 A1) in view of Menczel et al., herein after Menczel (U.S. Publication Number 2015/0132722 A1) further in view of Spiegel et al., herein after Spiegel (U.S. Publication Number 2017/0148349 A1).

Claim 3 (Original): Knas, Power, and Menczel teach the method of claim 1.  Knas teaches a method wherein obtaining the plurality of symptom data associated with the one or more symptoms of the user  (column 3, line 65 through column 4, line 11 discloses a medication regimen and/or dosage may be modified or updated based upon patient symptoms and/or side effects of the medication; column 20, lines 52 – 62 disclose physiological signals indicative of patient symptoms and/or medication side effects cause a predetermined adjustment to medication dosage or other aspects of a medication regimen; column 28, lines 23 – 34 discloses capturing patient estimates of symptom severity (symptom data associated with symptoms of the user)).
Knas, Power, and Menczel fail to explicitly teach the following limitations met by Spiegel as cited:
the method further comprises: in response to determining the user does not have a user profile, creating the user profile associated with the user (Figure 10 discloses creating an account, which is interpreted as a user profile; paragraph 137 discloses logging in to an existing account or a new account can be created); and  
P201807980US01Page 44 of 51obtaining a plurality of past ingested item data from the created user profile associated with the one or more item restrictions associated with the user (paragraph 85 discloses a baseline from which changes in symptoms can be assessed where the symptoms are measured based on the subject’s typical and/or unrestricted food intake; paragraph 111 discloses a FAST (Food and Symptom Tracker) weekly change score which tracks responses to a week-long intervention designed to detect potential food intolerances; paragraph 139 discloses excluding certain ingredients, foods, or meals because of known dietary restrictions or food allergies).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Knas, Power, and Menczel to further include identifying food sensitivities and intolerances such as gluten sensitivity and lactose intolerance by performing and assessing dietary modifications using a standardized meal challenge and a mobile health application as disclosed by Spiegel.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Knas, Power, and Menczel in this way to provide the tracking of meals and symptoms during the adjusted diet to determine if the adjusted diet resulted in an improvement for the participant (Spiegel:  paragraph 115).

Claim 4 (Original): Knas, Power, Menczel, and Speigel teach the method of claim 3. Knas teaches the obtained item data from the blockchain (Figures 2 and 5; column 5, lines 30 – 59 discloses a method for tracking an ingestible medication device which comprises dosage formulation information for the ingestible medication device – the device communicates to a healthcare provider system via a wireless communication module with a request to update the patient record which corresponds to a blockchain stored on a plurality of network nodes of the healthcare provider system, where the request instructs the provider system to append to the first blockchain, a second blockchain which includes the active agent identifiers; column 13, lines 64 – 67 discloses the healthcare network embodies blockchain technology for distributed storage of healthcare information; column 21, lines 6 – 11 discloses the healthcare provider network uses blockchain technology for generating and manipulating healthcare datasets in a distributed database; column 21,lines 25 – 28 discloses the linked blocks form a blockchain that inherently includes a traceable sequence of addresses that can be used to track the updates to the data records).
Knas fails to explicitly teach the following limitations met by Power as cited:
further comprising: predicting the one or more item restrictions associated with the user based on the obtained plurality of past ingested item data from (paragraph 51 discloses a Food Allergy Index to predict potential allergic reactions for subsequent subjects).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Knas to further include biotype diets systems by predicting food allergies by blood type including correlating blood types to food allergies and food hypersensitivities by identifying and predicting food allergies and hypersensitivities for six biological blood types, plus diet modifications for three sub-types of blood as disclosed by Power.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Knas in this way to provide a typing system based on blood types correlated to food allergies or food hypersensitivities (Power:  paragraph 15).
Knas, Power, and Menczel fail to explicitly teach the following limitations met by Spiegel as cited:
the created user profile (Figure 10 discloses creating an account, which is interpreted as a user profile; paragraph 137 discloses logging in to an existing account or a new account can be created).
The motivation to combine the teachings of Knas, Power, Menczel, and Speigel is discussed in the rejection of claim 3, and incorporated herein.  

Claim 5 (Original): Knas, Power, and Spiegel teach the method of claim 4. 
Knas and Power fail to explicitly teach the following limitations met by Spiegel as cited:
wherein predicting the one or more item restrictions associated with the user with the user based on the obtained plurality of past ingested item data from the created user profile and the obtained item data from the blockchain, further comprises:
analyzing the obtained plurality of symptom data, the obtained plurality of past ingested item data and the plurality of item data associated with the one or more ingested items (Figure 14; paragraphs 72 and 73 disclose an elimination period (anywhere from 2 – 14 days) which is sufficient for allowing the symptoms to subside after removing the dietary culprit (ingested item); paragraph 85 discloses establishing a baseline from which symptoms can be assessed, symptoms are measured based on the subject’s typical and/or unrestricted diet (analysis of ingested items)); and 
correlating the analyzed plurality of symptoms data with the analyzed plurality of past ingested item data and the analyzed plurality of item data (paragraph 88 discloses the FAST score evaluates the strength of association between food ingestions and symptoms using area under the time to event curve as an underlying metric).  
The motivation to combine the teachings of Knas, Power, Menczel, and Speigel is discussed in the rejection of claim 3, and incorporated herein.  

Claim 6 (Original): Knas, Power, and Speigel teach the method of claim 5. 
Knas, Power, and Menczel fail to explicitly teach the following limitations met by Spiegel as cited:
wherein correlating the analyzed plurality of symptoms data with the analyzed plurality of past ingested item data and the analyzed plurality of item data, further comprises: 
analyzing at least one relationship with the correlated plurality of symptoms data, the correlated plurality of past ingested item data and the correlated plurality of item data (paragraph 88 discloses the FAST score evaluates the strength of association between food ingestions and symptoms using area under the time to event curve as an underlying metric); and 
determining at least one potential cause associated with the one or more predicted item restrictions based on the analyzed relationship (paragraph 29 discloses a “challenge” phase for purposes of identifying any number of different types of specific food sensitivities or intolerances including, but not limited to, gluten, lactose, fermentable carbohydrates, fats, proteins, or chemicals; paragraph 47 discloses a kit for determining the likelihood of a protein sensitivity or intolerance).  
The motivation to combine the teachings of Knas, Power, Menczel, and Speigel is discussed in the rejection of claim 3, and incorporated herein.  

Claim 7 (Original): Knas, Power, and Menczel teach the method of claim 1. 
Knas, Power, and Menczel fail to explicitly teach the following limitations met by Spiegel as cited:
further comprises: receiving one or more ingested items by the user, wherein the received one or more ingested items include a plurality of ingredients associated with the received one or more ingested items (Figure 10; paragraph 140 discloses the meal detail display provides additional details about the specific meals selected and include the specific ingredients); and 
confirming one or more identity associated with the received one or more ingested items (paragraph 161 discloses reported data including a strong symptom response to a particular ingredient ingested).  
The motivation to combine the teachings of Knas, Power, Menczel, and Speigel is discussed in the rejection of claim 3, and incorporated herein.  

Claim 10 (Original): Knas, Power, and Menczel teach the computer system of claim 8. Knas teaches a system obtaining the plurality of symptom data associated with the one or more symptoms of the user (column 3, line 65 through column 4, line 11 discloses a medication regimen and/or dosage may be modified or updated based upon patient symptoms and/or side effects of the medication; column 20, lines 52 – 62 disclose physiological signals indicative of patient symptoms and/or medication side effects cause a predetermined adjustment to medication dosage or other aspects of a medication regimen; column 28, lines 23 – 34 discloses capturing patient estimates of symptom severity (symptom data associated with symptoms of the user)). 
Knas, Power, and Menczel fail to explicitly teach the following limitations met by Spiegel as cited:
further comprises: in response to determining the user does not have a user profile, creating the user profile associated with the user (Figure 10 discloses creating an account, which is interpreted as a user profile; paragraph 137 discloses logging in to an existing account or a new account can be created); and 
obtaining the plurality of past ingested item data from the created user profile associated with the one or more item restrictions associated with the user (paragraph 85 discloses a baseline from which changes in symptoms can be assessed where the symptoms are measured based on the subject’s typical and/or unrestricted food intake; paragraph 111 discloses a FAST (Food and Symptom Tracker) weekly change score which tracks responses to a week-long intervention designed to detect potential food intolerances; paragraph 139 discloses excluding certain ingredients, foods, or meals because of known dietary restrictions or food allergies).  
The motivation to combine the teachings of Knas, Power, Menczel, and Speigel is discussed in the rejection of claim 3, and incorporated herein.  

Claim 11 (Original): Knas, Power, and Spiegel teach the computer system of claim 10. Knas teaches the obtained item data from the blockchain (Figures 2 and 5; column 5, lines 30 – 59 discloses a method for tracking an ingestible medication device which comprises dosage formulation information for the ingestible medication device – the device communicates to a healthcare provider system via a wireless communication module with a request to update the patient record which corresponds to a blockchain stored on a plurality of network nodes of the healthcare provider system, where the request instructs the provider system to append to the first blockchain, a second blockchain which includes the active agent identifiers; column 13, lines 64 – 67 discloses the healthcare network embodies blockchain technology for distributed storage of healthcare information; column 21, lines 6 – 11 discloses the healthcare provider network uses blockchain technology for generating and manipulating healthcare datasets in a distributed database; column 21,lines 25 – 28 discloses the linked blocks form a blockchain that inherently includes a traceable sequence of addresses that can be used to track the updates to the data records).
Knas fails to explicitly teach the following limitations met by Power as cited:
further comprising: predicting the one or more item restrictions associated with the user based on the obtained plurality of past ingested item data from (paragraph 51 discloses a Food Allergy Index to predict potential allergic reactions for subsequent subjects).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Knas to further include biotype diets systems by predicting food allergies by blood type including correlating blood types to food allergies and food hypersensitivities by identifying and predicting food allergies and hypersensitivities for six biological blood types, plus diet modifications for three sub-types of blood as disclosed by Power.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Knas in this way to provide a typing system based on blood types correlated to food allergies or food hypersensitivities (Power:  paragraph 15).
Knas, Power, and Menczel fail to explicitly teach the following limitations met by Spiegel as cited:
the created user profile (Figure 10 discloses creating an account, which is interpreted as a user profile; paragraph 137 discloses logging in to an existing account or a new account can be created).
The motivation to combine the teachings of Knas, Power, Menczel, and Speigel is discussed in the rejection of claim 3, and incorporated herein.  

Claim 12 (Original): Knas, Power, and Spiegel teach the computer system of claim 11. 
Knas, Power, and Menczel fail to explicitly teach the following limitations met by Spiegel as cited:
wherein predicting the one or more item restrictions associated with the user with the user based on the obtained plurality of past ingested item data from the created user profile and the obtained item data from the blockchain, further comprises: 
analyzing the obtained plurality of symptom data, the obtained plurality of past ingested item data and the plurality of item data associated with the one or more ingested items (Figure 14; paragraphs 72 and 73 disclose an elimination period (anywhere from 2 – 14 days) which is sufficient for allowing the symptoms to subside after removing the dietary culprit (ingested item); paragraph 85 discloses establishing a baseline from which symptoms can be assessed, symptoms are measured based on the subject’s typical and/or unrestricted diet (analysis of ingested items)); and  
P201807980US01Page 47 of 51correlating the analyzed plurality of symptoms data with the analyzed plurality of past ingested item data and the analyzed plurality of item data (paragraph 88 discloses the FAST score evaluates the strength of association between food ingestions and symptoms using area under the time to event curve as an underlying metric).  
The motivation to combine the teachings of Knas, Power, Menczel, and Speigel is discussed in the rejection of claim 3, and incorporated herein.  

Claim 13 (Original): Knas, Power, and Spiegel teach the computer system of claim 12. 
Knas, Power, and Menczel fail to explicitly teach the following limitations met by Spiegel as cited:
wherein correlating the analyzed plurality of symptoms data with the analyzed plurality of past ingested item data and the analyzed plurality of item data, further comprises: 
analyzing at least one relationship with the correlated plurality of symptoms data, the correlated plurality of past ingested item data and the correlated plurality of item data(paragraph 88 discloses the FAST score evaluates the strength of association between food ingestions and symptoms using area under the time to event curve as an underlying metric); and 
determining at least one potential cause associated with the one or more predicted item restrictions based on the analyzed relationship (paragraph 29 discloses a “challenge” phase for purposes of identifying any number of different types of specific food sensitivities or intolerances including, but not limited to, gluten, lactose, fermentable carbohydrates, fats, proteins, or chemicals; paragraph 47 discloses a kit for determining the likelihood of a protein sensitivity or intolerance).  
The motivation to combine the teachings of Knas, Power, Menczel, and Speigel is discussed in the rejection of claim 3, and incorporated herein.  

Claim 14 (Original): Knas and Power teach the computer system of claim 8. 
Knas, Power, and Menczel fail to explicitly teach the following limitations met by Spiegel as cited:
further comprises: receiving one or more ingested items by the user, wherein the received one or more ingested items include a plurality of ingredients associated with the received one or more ingested items (Figure 10; paragraph 140 discloses the meal detail display provides additional details about the specific meals selected and include the specific ingredients); and 
confirming one or more identity associated with the received one or more ingested items (paragraph 161 discloses reported data including a strong symptom response to a particular ingredient ingested).  
The motivation to combine the teachings of Knas, Power, Menczel, and Speigel is discussed in the rejection of claim 3, and incorporated herein.  

Claim 17 (Original): Knas, Power, and Menczel teach the computer program product of claim 15. Knas teaches obtaining the plurality of symptom data associated with the one or more symptoms of the user (column 3, line 65 through column 4, line 11 discloses a medication regimen and/or dosage may be modified or updated based upon patient symptoms and/or side effects of the medication; column 20, lines 52 – 62 disclose physiological signals indicative of patient symptoms and/or medication side effects cause a predetermined adjustment to medication dosage or other aspects of a medication regimen; column 28, lines 23 – 34 discloses capturing patient estimates of symptom severity (symptom data associated with symptoms of the user)).
Knas, Power, and Menczel fail to explicitly teach the following limitations met by Spiegel as cited:
further comprises: 
in response to determining the user does not have a user profile, creating the user profile associated with the user (Figure 10 discloses creating an account, which is interpreted as a user profile; paragraph 137 discloses logging in to an existing account or a new account can be created); and 
obtaining a plurality of past ingested item data from the created user profile associated with the one or more item restrictions associated with the user (paragraph 85 discloses a baseline from which changes in symptoms can be assessed where the symptoms are measured based on the subject’s typical and/or unrestricted food intake; paragraph 111 discloses a FAST (Food and Symptom Tracker) weekly change score which tracks responses to a week-long intervention designed to detect potential food intolerances; paragraph 139 discloses excluding certain ingredients, foods, or meals because of known dietary restrictions or food allergies).  
The motivation to combine the teachings of Knas, Power, Menczel, and Speigel is discussed in the rejection of claim 3, and incorporated herein.  

Claim 18 (Original): Knas, Power, and Speigel teach the computer program product of claim 17. Knas teaches the obtained item data from the blockchain (Figures 2 and 5; column 5, lines 30 – 59 discloses a method for tracking an ingestible medication device which comprises dosage formulation information for the ingestible medication device – the device communicates to a healthcare provider system via a wireless communication module with a request to update the patient record which corresponds to a blockchain stored on a plurality of network nodes of the healthcare provider system, where the request instructs the provider system to append to the first blockchain, a second blockchain which includes the active agent identifiers; column 13, lines 64 – 67 discloses the healthcare network embodies blockchain technology for distributed storage of healthcare information; column 21, lines 6 – 11 discloses the healthcare provider network uses blockchain technology for generating and manipulating healthcare datasets in a distributed database; column 21,lines 25 – 28 discloses the linked blocks form a blockchain that inherently includes a traceable sequence of addresses that can be used to track the updates to the data records).
Knas fails to explicitly teach the following limitations met by Power as cited:
further comprising: predicting the one or more item restrictions associated with the user based on the obtained plurality of past ingested item data from (paragraph 51 discloses a Food Allergy Index to predict potential allergic reactions for subsequent subjects).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Knas to further include biotype diets systems by predicting food allergies by blood type including correlating blood types to food allergies and food hypersensitivities by identifying and predicting food allergies and hypersensitivities for six biological blood types, plus diet modifications for three sub-types of blood as disclosed by Power.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Knas in this way to provide a typing system based on blood types correlated to food allergies or food hypersensitivities (Power:  paragraph 15).
Knas, Power, and Menczel fail to explicitly teach the following limitations met by Spiegel as cited:
the created user profile (Figure 10 discloses creating an account, which is interpreted as a user profile; paragraph 137 discloses logging in to an existing account or a new account can be created).
The motivation to combine the teachings of Knas, Power, Menczel, and Speigel is discussed in the rejection of claim 3, and incorporated herein.  
 
Claim 19 (Original): Knas, Power, and Speigel teach the computer program product of claim 18. 
Knas, Power, and Menczel fail to explicitly teach the following limitations met by Spiegel as cited:
wherein predicting the one or more item restrictions associated with the user with the user based on the obtained plurality of past ingested item data from the created user profile and the obtained item data from the blockchain, further comprises:
analyzing the obtained plurality of symptom data, the obtained plurality of past ingested item data and the plurality of item data associated with the one or more ingested items (Figure 14; paragraphs 72 and 73 disclose an elimination period (anywhere from 2 – 14 days) which is sufficient for allowing the symptoms to subside after removing the dietary culprit (ingested item); paragraph 85 discloses establishing a baseline from which symptoms can be assessed, symptoms are measured based on the subject’s typical and/or unrestricted diet (analysis of ingested items)); and 
correlating the analyzed plurality of symptoms data with the analyzed plurality of past ingested item data and the analyzed plurality of item data (paragraph 88 discloses the FAST score evaluates the strength of association between food ingestions and symptoms using area under the time to event curve as an underlying metric).  
The motivation to combine the teachings of Knas, Power, Menczel, and Speigel is discussed in the rejection of claim 3, and incorporated herein.  

Claim 20 (Original): Knas, Power, and Speigel teach the computer program product of claim 19. 
Knas, Power, and Menczel fail to explicitly teach the following limitations met by Spiegel as cited:
wherein correlating the analyzed plurality of symptoms data with the analyzed plurality of past ingested item data and the analyzed plurality of item data, further comprises: 
analyzing at least one relationship with the correlated plurality of symptoms data, the correlated plurality of past ingested item data and the correlated plurality of item data(paragraph 88 discloses the FAST score evaluates the strength of association between food ingestions and symptoms using area under the time to event curve as an underlying metric); and 
determining at least one potential cause associated with the one or more predicted item restrictions based on the analyzed relationship (paragraph 29 discloses a “challenge” phase for purposes of identifying any number of different types of specific food sensitivities or intolerances including, but not limited to, gluten, lactose, fermentable carbohydrates, fats, proteins, or chemicals; paragraph 47 discloses a kit for determining the likelihood of a protein sensitivity or intolerance).  
The motivation to combine the teachings of Knas, Power, Menczel, and Speigel is discussed in the rejection of claim 3, and incorporated herein.  

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
Claim Rejections - 35 USC § 101
	The Applicant argues the present invention is not directed to a method of organizing human activity, but rather to an improvement to the technology and technical field of healthcare diagnostic devices.  The Examiner respectfully disagrees. The Examiner submits in Enfish, for example, the Court found that "the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement in how computer could carry out one of their basic functions of storage and retrieval of data”. Here, the focus of the claims is not on such an improvement in computers as tools, but on abstract ideas that use computers as tools. The claims here do not require any nonconventional computer, network or display components, or even a "non-conventional and non-generic arrangement of known, conventional pieces”. This conclusion is supported by the Applicant’s published specification supports this conclusion as follows:
[0014] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CDROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punchcards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media ( e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.
[0018] These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks.
[0029] Referring to FIG. 1, an exemplary networked computer environment 100 in accordance with one embodiment is depicted. The networked computer environment 100 may include a computing device 110, a server 120, and a user device 140, interconnected via a communication network 102. While, in the example embodiment, programming and data of the present invention are stored and accessed remotely across several servers via the communication network 102, in other embodiments, programming and data of the present invention may be stored locally on as few as one physical computing device or amongst other computing devices than those depicted.
[0031] In the example embodiment, the computing device 110 includes an application 112, a diagnostic program 114 and a monitoring unit 116 and may be a server, a laptop computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a rotary phone, a touchtone phone, a smart phone, a mobile phone, a virtual device, a thin client, or any other electronic device or computer system capable of receiving and sending data to and from other computing devices. While, in the example embodiment, the computing device 110 is shown as a single device, in other embodiments, the computing device 110 may be comprised of a cluster or plurality of computing devices, working together or working separately. In various embodiments, the networked computer environment 100 may include one or more of the computing device 110, wherein a user of the computing device 110 may send data to the server 120 or the user device 140.
Further the claims, unlike Enfish, use existing computers as fools in aid of processes focused on abstract ideas.  Thus, Applicant’s argument is not persuasive and the rejection is maintained.	
	
Claim Rejections - 35 USC § 103
The Applicant argues the amended features of the claim, specifically “presenting an alert to the user on the computing device…..”.  In response to the Applicant’s argument, it is respectfully submitted that the Examiner has applied new prior art to the amended claims.  The Examiner notes that the amended limitations were not in the previously pending claims, and the amended limitations were addressed in the Office Action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626